Exhibit Re: News Releases - Monday, March 10, 2008 KODIAK ENERGY, INC - Completes EL 413 Northwest Territories New Seismic Program "Little Chicago" 10 March, CALGARY, ALBERTA (MARKET WIRE) 10/03/08 Kodiak Energy, Inc. (TSX-V:KDK) and(OTCBB: KDKN.OB) ("Kodiak" or the "Corporation") is pleased to announce that the new seismic acquisition program for the high impact Little Chicago project located in the Northwest Territories (NWT) for 2008 is now complete. The seismic data is now on the way to the lab, for processing followed by evaluation. The project was completed on schedule, within budget and with maximum local content from the stakeholders - at temperatures averaging -30 deg C and -55 deg C at times.The Corporation continues to prove that it is an effective operator in this challenging area. 45 km of 2D seismic was shot, consisting of over 500 shots and high resolution data acquisition.Field review indicates it is excellent quality data. This seismic program expanded the total area covered by the seismic on EL 413.Combined with the information from the seismic program in the winter of 2007, the knowledge base on the area and the structures beneath EL 413 has been substantially enhanced.This will assist in the evaluation of the prospective resources identified in the previous two engineering studies and management believes it will show an increase in those prospective resources.A Gravity Survey was also conducted over the same area to supplement the 2007 Gravity Survey. The previously released (August 2007) "prospective resource" report identified 13 possible drill targets in the Bear Rock and has estimated possible initial production for these wells at about 1000 barrels of oil per day from each well.That report provided current "best estimate" for the identified drill targets at 100.2 million stock tank barrels of oil recoverable on a "fully risked" basis (oil in place can be extrapolated to approximately 500 to 600 million barrels). Additionally the previously seen and largest structure on the 2007 seismic, which is deeper, continues to be evaluated. Kodiak is the operator of and is a 56.25% working interest owner in the Little Chicago project which comprises approximately 200,000 acres gross in the Northwest Territories. Kodiak Energy, Inc. is a Calgary based publicly traded oil and gas development company focused on creating a portfolio of North American assets that offer production opportunities and asset growth through exploration. Kodiak has lease holdings in Montana, southeastern Alberta, northeastern Alberta and high impact prospects located in the central Mackenzie River Valley of the Northwest Territories, Canada and in northeastern New Mexico. This press release contains forward-looking statements. The words or phrases "would be," "will" "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," or similar expressions are intended to identify "forward-looking statements." Actual results could differ materially from those projected in the Corporation's proposed oil and gas related business.
